                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc., an Oklahoma         )
corporation,                                     )
                                                 )
                Plaintiff,                       )        ORDER
                                                 )
        vs.                                      )
                                                 )
North Dakota Board of University and             )
School Lands, and the United States of           )       Case No. 1:17-cv-014
America,                                         )
                                                 )
                Defendants.                      )


        Before the court is the United States’ “Motion to Stay Action Due to Lapse of Appropriations.”

It requests the court to stay this action until appropriations are restored to the applicable government

agencies.

        The court GRANTS the United States’ motion (Doc. No. 51). The scheduling conference set for

January 24, 2019, is canceled and the above-entitled action is stayed until appropriations are restored and

Department attorneys and Bureau of Land Management personnel are permitted to resume their usual civil

litigation functions.

        IT IS SO ORDERED.

        Dated this 10th day of January, 2019.

                                                         /s/ Charles S. Miller, Jr.
                                                         Charles S. Miller, Jr., Magistrate Judge
                                                         United States District Court
